Case 1:20-cv-00060-TJK Document 17 Filed 03/22/21 Page 1 of 6

UNITED STATES DISTRICT COURT

 

 

 

for the
District of Columbia
) Case No. Civil Action No. 20-CV-60-TJK
Samuel B. Johnson )
Plaintiff(s)
-y- )
)
)
)
)
)
Yelp )
Defendant(s) )
)
)
)

Joint Motion for Leave to File a Second Amended Complaint And Opposition to Yelp's Motion to Dismiss

 

RECEIVER
Mail Room

 

2020

 

 

 

Angela D. Caesar, Clerk af Court
U.S. District Court, District of Columbia
Case 1:20-cv-00060-TJK Document 17 Filed 03/22/21 Page 2 of 6

RACIAL DISCRIMINATION COMPLAINT

The Plaintiff, Samuel B. Johnson, sues the defendant Yelp. In support, Plaintiff states as
follows:

i

Plaintiff Samuel B. Johnson resides at 655 Anacostia Ave, NE Washington, DC 20019
Defendant Yelp’s Corporate Address: 140 New Montgomery Street San Francisco, CA
94105

Defendants local address: 575 7th Street, NW Washington, DC 20004

This Racial Discrimination action is brought pursuant to Title VII of the Civil Rights Act of
1964, as amended. The jurisdiction of this Court is invoked by the plaintiff pursuant to 28
U.S.C. §§ 1331, 1343(4) and 28 U.S.C. §§ 2201 and 2202. This lawsuit is brought
pursuant to the "The Civil Rights Act of 1866," 42 U.S.C. § 1981, and 1981a and The
Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., as amended by the Civil Rights Act
of 1991. Equitable and other relief is sought under 42 U.S.C. 2000e-5(g).

Plaintiff is an African-American citizen of the United States and a resident of the District
of Columbia. Plaintiff has been employed with Yelp as an Account Executive since
October 2018.

In June 2019, Plaintiff filed a pre-complaint of discrimination through the portal of The
Equal Opportunity Employment (EEOC) Commission and subsequently a formal
complaint of discrimination at the the EEOC field office located in Washington, DC.

On October 9th , 2019 a Notice of Right to Sue letter was issued by the EEOC.

During Plaintiffs time of employment with Yelp, he has been subjected to ongoing
Employment Discrimination by said employer. This discrimination was/is intended to
deny Plaintiff the ability to ascend from his position as an Account Executive (sales rep)
to a Sales Management role. This Discriminatory behavior by Yelp is contrary to what
Plaintiff was promised during his initial interview process in Fall of 2018. During his
interview process, he was informed that the Washington, DC office was expanding
rapidly with ambitions of hiring a total of 500 Account Executives for that office and that
their policy was to promote said Account Executives into management roles as opposed
to hiring managers from “outside” of Yelp. Plaintiff was told that given his vast
experience and background in sales, he would be a shoe in for such a promotion as long
as he produced. Plaintiff was told that the company had an emphasis on promoting
Black employees to Management - since there were no current Black Managers in the
DC office. One tactic used by Yelp to keep Blacks and the Plaintiff in particular out of
Management was to create an issue out of a non-issue and then accuse and label him of
being unprofessional.

At the time Plaintiff began employment with Yelp in October 2018, there were no Black
Managers in the Washington, DC office.
10.

ie

2

iS)

14.

15.

16.

17,

18.

Case 1:20-cv-00060-TJK Document 17 Filed 03/22/21 Page 3 of 6

Since the time Plaintiff began employment at Yelp up until now (August 2020), Yelp has
in fact, not promoted a single Black employee hired as Account Executives in the
Washington, DC office into a Sales Management role.

Black Account Executives at Yelp were subjected to a more difficult path to Management
than their similarly situated non-Black co-workers. Specifically, Black’s were assigned
less desirable and lower rated calling territories than non-Blacks. If by chance a Black
Account Executive was able to succeed in their less desirable and lower rated calling
territory, they were not promoted to Management as the non-Blacks were. As it related
to Plaintiff, after he was on track to produce the sales metrics necessary to be promoted,
Yelp unfairly and early in his tenure labeled him “unprofessional” or lacking emotional
intelligence in order to keep him out of Management.

Plaintiff was assigned a less than desirable and poorly rated calling territory when his
employment began in October 2018. He was assigned rural Maine (2% Black population,
lack of interest or knowledge of Yelp, and had affordability issues). He was also
assigned Brownsville, TX (94% Hispanic population, median income of approximately
$15,000, and many folks in this territory did not speak English fluently).

Plaintiff was reprimanded in his 2nd or 3rd month of employment for being
unprofessional and condescending to a Maine business owner whose only complaint
against Plaintiff was the fact that he called him and teft a voicemail. Yelp could not
produce any evidence of any unprofessionalism or condescension by Plaintiff (even
though all calls are recorded) yet he was still reprimanded and labeled
“unprofessional”.

Plaintiffs Manager Ms. Tracy Parco (during his 2nd or 3rd month of employment), falsely
accused him of being “unprofessional during a team meeting because she asked him a
question and since he did not have an answer, he simply replied “I don’t know’. Plaintiff
was still reprimanded and forced to carry the label of unprofessional due to this false
accusation.

In his 2nd-3rd month of employment, Plaintiff was verbally reprimanded by Manager, Ms.
Parco for not managing up to her due to the large number of Pick-up/ Hang -ups that he
was receiving in his rural Maine territory.

In his 2nd-3rd month of employment Plaintiff informed his Manager, Ms. Parco,
that the territories that were assigned to him were not a good fit and requested a
change. This request was flatly denied.

In his 2nd-3rd month of employment, Plaintiff observed that several non-Black
employees received territory changes. These similarly situated non Black employees
that were lucky enough to be assigned new territories were either on his team or in his
Training class.

In his 2nd-3rd month of employment, Plaintiff was accused of stealing a laptop computer
by Manager, Ms. Parco.

In his 4th month of employment, Plaintiff's 2nd request for a territory change was again
denied by Ms. Parco although several non-Black teammates were indeed awarded new
territories.
Case 1:20-cv-00060-TJK Document 17 Filed 03/22/21 Page 4 of 6

19. In his 4th month of employment, Plaintiffs attempt to close an early morning deal was
thwarted by Manager, Ms. Parco in addition to members of his team who were following
Ms. Parco’s lead of loudly yelling at Plaintiff 3 separate times as he was on the phone
with a potential customer.

20. In his 4th month of employment, Plaintiff was issued a Final Written Warning from
Director Peter Tartelli along with Manager, Parco - simply because he attempted to get
Manager, Parco and teammates to stop yelling at him while he was on the phone
attempting to close a deal.

21. Plaintiff complained to HR rep, Ms. Briana McKwelin of Employment Discrimination and
asserted his protection under the Civil Rights Act of 1964 as a protected class - (Black)
against further discrimination and retaliation against him for making said complaint.

22. HR rep, Ms. McKwelin completed her investigation and concluded that Plaintiff was
indeed discriminated against. However, Ms. McKwelin refused to provide any written
documentation of her findings and furthermore, Yelp never did anyhing to remedy said
Discrimination.

23. In February 2019, Plaintiffs new manager, Mr. Jesse Rome was unjustifiably critical
of everything that Plaintiff said during the sales process for the 1st few days of Plaintiff
being on team. Plaintiff feeling further discriminated against and possibly retaliated
against sent an inquiry to HR rep, Ms. McKwelin voicing his concerns. The unjustifiable
behavior of Mr. Rome towards Plaintiff immediately ceased - although it should have
never occurred in the first place.

24. In April/May of 2019, Plaintiff received new Manager, Andy Joss. When Mr. Joss barged
Plaintiff's calls, he deliberately attempted to get him reprimanded or fired by forcing him
to use prohibited language such as “no contract, “try it out for 7 days”, etc.

25. Plaintiff was issued a reprimand for using language that Manager Joss had ordered him
to use during barges.

26. Manager Joss deliberately sabotaged a sale that Plaintiff was closing by inexplicably,
beginning to barge his call at a point when the sale was already secured and began
ordering him to say things that were counterintuitive to closing a deal - such as “your
expectations are too high” to potential customer.

27. Manager Joss under the direction of Center Director, Ally Howard deleted the Mitel
recorded conversation of the above call in which Mr. Joss sabotaged the sale - so that
Human Resources could not investigate.

28. Manager Joss, using the same barging technology in which ONLY the Account
Executive could hear and not the potential customer, routinely left the pod area when
Plaintiff got on a call and caused Plaintiff to miss out on countless sales by causing very
loud static on the side of Plaintiff only - so that he could not hear prospect and close
deals.

29. Plaintiff was forced to be seated in close proximity to Center Director, Ms. Ally Howard
for over 6 months so that he could be monitored, scrutinized and chastised by her.

30. After approximately 10 months of employment, Plaintiff was finally awarded a highly
rated territory but for 1 month ONLY.
31.

32.

33.

34.

Case 1:20-cv-00060-TJK Document 17 Filed 03/22/21 Page 5 of 6

Plaintiff's attempt to join management was thwarted in October/November 2019 by
Manager Joss as well as boss Director, Ashley Lambert. Mr. Joss, noticing that Plaintiff
had signed up for Management Development Training created a minor issue causing
Plaintiff to respond - thereby eliminating Plaintiff from possibility of joining Management
at that time. This bad news was delivered to him by Director Ashley Lambert.

In June 2020, the Racial Discrimination and Retaliation continued as Plaintiffs new

Sales Manager, Sales Director and Training Manager, Ms. Jessica Kambic created a
derogatory slide in her training presentation which referenced a “Sam” (same first name
as Plaintiff) who was struggling to sound like an industry expert. During their team
meeting, Ms. Kambic directed Plaintiff to read the caption and prescribe a solution. This
request was meant to humiliate, embarrass, ridicule the plaintiff in front of his peers. She
was attempting to both keep Plaintiff from rising to management and justify him not
already not being promoted to Management. She had also used the same training
presentation earlier that day when training groups of Managers - further tarnishing
Plaintiff's reputation and ridiculing and humiliating him.

The desperate impact of Yelp’s systematic attempts to keep Plaintiff from entering
Management resulted in a falsely tarnished reputation for not being “professional” as well
as a dramatic loss of income that he would have received had he been given the
opportunity of receiving a highly rated territory early and been able to work it
consistently. Similarly situated non Black members of his training class who he
outperformed or performed similarly to like Ms. Julia Bahl who made Presidents Club or
Josh Mogul who has since been promoted to Management. Mr. Mogul received several
territory changes early until he began to perform well. Plaintiffs Income would have been
in the $150K area (instead of the approximate $60k earned in first year), had the
Discriminatory practices against him not been in place and he was able to receive and
work consistently the highly rated territory of Brooklyn/Orlando which they only awarded
him in his 10th month of employment and only for 1 month.

Within the past 6 months, Yelp has promoted HR rep, Ms. Briana McKwelin to a Sales
Director role in which her salary increased by at least $100K. Ms. McKwelin has no prior
sales experience. This financial windfall she is receiving is reward for Yelp’s expectation
that she be complicit in their attempt to deny Plaintiff's protection as a member of a
protected class (Black) under the Civil Rights Act of 1964.

CONCLUSION - For the foregoing reasons, Plaintiff respectfully requests that The
Court accept this second amended Complaint so that justice may be achieved.

Opposition to Yelp’s Motion to Dismiss - in lieu of responding to Yelp’s Motion to
Case 1:20-cv-00060-TJK Document 17 Filed 03/22/21 Page 6 of 6

Dismiss, Plaintiff is requesting Leave to Amend

Plaintiff Has conferred with Yelp’s attorneys prior to filing this motion (Friday July
31st via email) and was told that they do not consent to motion since they had not
yet received the Amended Complaint.

CERTIFICATE OF SERVICE | hereby certify that on August 3rd , 2020, | caused the
foregoing document to be sent by Certified Mail United States Postal Service, to Defendant
at the following address: Mr. Serine Consolino AEGIS LAW GROUP LLP 801

Pennsylvania Avenue, N.W., Suite 740 Washington, D.C. 20004.

crt submitted,

 

Samuel B. Johnson

655 Anacostia Ave, NE

Washington, DC 20019

(202) 820-2083
